His Honor,
HORACE L. DUFOUR,
rendered the opinion and decree of the Court as follows:
This is an appeal by one Thomas "Walsh, a third party herein, who alleges that he has an appealable interest in the judgment making absolute a rule to show cause why the Recorder of Mortgages should not refrain from re-porting the following recordation against the property of mover:
“Book 1057, folio 474, recorded November 25th, 1912. Lien and privileges, in favor of John Thomas Walsh up to the sum of eighty-six pounds, English money, against Julia Braughn’s interest in the estate of George H. Braughn, as per affidavit before 'Scott Beer, notary public, dated November 12th, 1912.”'
*320Opinion and decree, June 23rd, 1913.
He further alleges that he has a vested right in said recordation and the certification thereof by the recorder of morgtages securing payment by privilege and preference in the course of the administration of the Succession of G\ H. Braughn.
A motion to dismiss the appeal has been made on the grounds that' Walsh has no appealable interest in the judgment, and, if any existed, it does not exceed the sum of $100.
We think differently.
The record shows a proceeding to cancel a claim or lien 6f some kind existing in favor of appellant. We may not arbitrarily assume in advance of a hearing, that Ms claim is unfounded. He is entitled to a hearing which the dismissal of the appeal would deny him.
Motion denied.